DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment / Arguments
The amendment, filed 02/02/2021, has been entered. Claims 1-10 are cancelled. Claims 11-25 are pending. The previous objections to claim 25 are withdrawn due to amendment. The previous 112b rejections of claims 22-25 are withdrawn due to amendment. Applicant’s arguments regarding claims 11-12 and 15-25 have been fully considered but are unpersuasive. Further these arguments are moot due to a new grounds of rejection, necessitated by amendment. Since the new grounds of rejection is merely an alternative interpretation of Akashi, applicant’s arguments are addressed herein.
On page 7 of the response, applicant argues that Akashi fails to teach the claimed “additional layer” in conjunction with the claimed “further additional layer…formed essentially in parallel to the layer and above the layer”. In response, the examiner notes that the claims are given their broadest reasonable interpretation that is not in conflict with the specification. In this case, the “further additional layer” of claim 1 is only limited in that “is formed essentially parallel to the layer and above the layer”. Akashi (FIG. 2) shows a “further additional layer” which is between element 31 and element 30 / 40. See Examiner’s Clarification Figure below. Therefore the examiner finds the aforementioned argument unpersuasive.

    PNG
    media_image1.png
    623
    833
    media_image1.png
    Greyscale

Examiner’s Clarification Figure
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-12, 15, 17-23, and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Akashi et al. (US 20110232384 A1, prior art of record).Regarding claim 11:Akashi teaches (FIG. 2) a rotation rate sensor, comprising:
a substrate (80); 
a drive structure (40 - e.g. [0024], [0080]), which is movable with regard to the substrate; 
a detection structure (FIGS. 2 and 4 - 12, 13, 51, and/or 61); and 
a Coriolis structure (30), wherein the drive structure, the Coriolis structure, and the detection structure are essentially situated in a layer, and wherein an additional layer (upper layer which includes 31) is situated essentially in parallel to the layer above or underneath the layer, and a further additional layer is formed essentially in parallel to the layer above the layer (layer between 31 and 30 / 40 - also see Examiner’s Clarification Figure above); 
wherein a mechanical connection between the Coriolis structure (30) and the drive structure (40) is established with a first spring component (31), which is configured as a part of the additional layer, and/or wherein a mechanical connection between the detection structure and the substrate is established with a second spring component, which is configured as a part of the additional layer
Regarding claim 12:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches
wherein the first spring component (31) has a lesser expansion in an extension direction perpendicular to a main extension plane of the additional layer than in a first main extension direction of the additional layer and in a second main extension direction of the additional layer (the first spring component 31 is longer and wider than it is thick), and/or wherein the second spring component has a lesser expansion in the extension direction perpendicular to the main extension plane of the additional layer than in the first main extension direction of the additional layer and in the second main extension direction of the additional layer
Regarding claim 15:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIG. 2):
wherein the first spring component (31) and/or the second spring component includes at least one beam (31)
Regarding claim 17:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIGS. 2 and 3):
wherein the first spring component (31) has a lesser expansion in an extension direction perpendicular to a main extension plane of the additional layer than the Coriolis structure, the detection structure, and/or the drive structure (31 is thinner than the Coriolis structure and drive structure), and/or wherein the second spring component has a lesser expansion in an extension direction 
Regarding claim 18:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches:
wherein the rotation rate sensor is configured to detect a rotation rate in a first main extension direction of the layer and/or a second main extension direction of the layer ([0024])
Regarding claim 19:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIG. 2):
wherein a detection electrode (82) is situated at least partially above or underneath the detection structure
Regarding claim 20:Akashi teaches (FIG. 2) a method for manufacturing a rotation rate sensor, the method comprising:
providing a substrate (80); 
providing a drive structure (40 - e.g. [0024], [0080]), which is movable with regard to the substrate; 
providing a detection structure (FIGS. 2 and 4 - 12, 13, 51, and/or 61); and 
providing a Coriolis structure (30), wherein the drive structure, the Coriolis structure, and the detection structure are essentially situated in a layer, and 
wherein a mechanical connection between the Coriolis structure (30) and the drive structure (40) is established with a first spring component (31), which is configured as a part of the additional layer, and/or wherein a mechanical connection between the detection structure and the substrate is established with a second spring component, which is configured as a part of the additional layer
Regarding claim 21:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIG. 2):
wherein the first spring component (31) and/or the second spring component includes a plurality of beams (there are at least two beams 31 connecting 40 and 30)
Regarding claim 22:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIG. 2):
wherein the first spring component (31) and/or the second spring component includes a plurality of beams (there are at least two left-side beams 31 connecting the left 40 and left 30), and wherein a further first spring component (right-side beams 31) and/or a further second spring component includes at least one beam (right-side beams 31)
Regarding claim 23:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIG. 2):
wherein the first spring component and/or the second spring component includes a plurality of beams (there are at least two left-side beams 31 connecting the left 40 and left 30), and wherein a further first spring component and/or a further second spring component includes a plurality of beams (there are at least two right-side beams 31 connecting the right 40 and right 30)
Regarding claim 25:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIGS. 2 and 3):
wherein the first spring component (one or both of the left 31s) has a lesser expansion in an extension direction perpendicular to a main extension plane of the additional layer than the Coriolis structure, the detection structure, and/or the drive structure (31 is thinner than the Coriolis structure 30 or drive structure 40), and/or wherein the second spring component has a lesser expansion in an extension direction perpendicular to a main extension plane of the additional layer than the Coriolis structure, the detection structure, and/or the drive structure, wherein a further first spring component (one or both of the right 31s) has a lesser expansion in a further extension direction perpendicular to a further main extension plane of a further additional layer (layer between 31 and 30 / 40 - also see Examiner’s Clarification Figure above) than the Coriolis structure, the detection structure, and/or the drive structure (31 is thinner than the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi et al. (US 20110232384 A1, prior art of record) in view of Ishikawa et al. (US 20050217378 A1, prior art of record).Regarding claim 16:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi fails to teach:
wherein the first spring component and/or the second spring component includes a framework structure or a lattice structureIshikawa teaches:
wherein the first spring component and/or the second spring component includes a framework structure or a lattice structure (FIGS. 3B, 4B, 5)

Regarding claim 24:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi fails to teach (FIG. 2):
wherein the first spring component (one or more of the left two 31s) and/or the second spring component includes a framework structure or a lattice structure, and wherein a further first spring component (one or more of the right two 31s) and/or a further second spring component includes a framework structure or a lattice structureIshikawa teaches: 
wherein the beam spring component(s) includes a framework structure or a lattice structure (FIGS. 3B, 4B, 5)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the framework / lattice structure of Ishikawa in the device of Akashi to tune the spring constant and characteristics (Ishikawa - e.g. [0039]).

Allowable Subject Matter
Claims 13-14 are allowed.
The reasons for the allowability of these claims were presented in the previous Office action and are incorporated herein by reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856